Case 2:21-cv-06320-MCS-JC Document 27 Filed 09/15/21 Pagelof5 Page ID #:136

Name and address:
George J, Terwilliger IH
McGuireWoods LLP
888 16th Street NW, Suite 500
Washington, DC 20006

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CASE NUMBER
Mosafer Inc., et al.,
Plaintiffs), 2:21-cvy-06320-MCS5-JC
¥v,
APPLICATION OF NON-RESIDENT ATTORNEY
Elliott Broidy, et al., TO APPEAR IN A SPECIFIC CASE

Defendant(s), PRO HAC VICE

 

 

INSTRUCTIONS FOR APPLICANTS

(1) The attorney seeking to appear pro hac vice must complete Section I of this Application, personally sign, in ink, the certification In
Section I, and have the designated Local Counsel sign in Section If, ELECTRONIC SIGNATURES ARE NOT ACCEPTED, Space to
supplement responses is provided in Section IV. The applicant must also attach a Certificate of Good Standing (ssued within the last 30
days) from every state bar to which he or she is admitted; failure to do so will be grounds for denying the Application. Scan the
contpleted Application with its original ink signature, together with any attachment(s), to a single Portable Document Format (PDF) file,

(2) Have the designated Local Counsel file the Application electronically using the Court's electronic filing system ("Motions and Related
Fillngs => Applications/Ex Parte Applicatlons/Motions/Pelitions/Requests => Appear Pro Hac Vice (G-64)"), altach a Proposed Order
(using Form G-64 ORDER, available from the Court's website), and pay the required $500 fee online at the time of filing (using a credit
card). The fee is required for each ease in which the applicant files an Application, Failure to pay the fee al the Unie of filing will be
grounds for denying the Application, Out-of-state federal government attorneys are not required to pay the $500 fee, (Certain
attorneys for the United States are also exempt from the requirement of applying for pro hac vice status, See LR. 83-2.1.4.) A copy of the
G-64 ORDER in Word or WordPerfect format must be emailed to the generic chambers emall address, L.R. 5-4.4.2.

SECTION I - INFORMATION
Terwilliger HI, Gearge J.

 

 

 

 

 

 

 

 

Applicant's Name (Last Name, First Name & Middle Initial) check here if federal government attorney 01
McGuireWoods LLP

Firm/Agency Name

888 16th Street NW 202-857-2473 202-828-2965
Suite 500 Telephone Number Fax Number
Street Address

Washington, DC 20006 sterwilliger@mcguirewoods.com
City, State, Zip Code E-mail Address
Lhave been retained to represent the following patties:

Elliott Broidy [| Plaintiff(s) Defendant(s) [7] Other:

Broidy Capita! Management, LLC ["] Plaintiff(s) Defendant(s) [] Other:

 

Namefs) of Party( ies) Represented

List all state and federal courts (including appellate courts) to which the applicant has been admitted, and provide the current status of his or
her membership, Use Section IV if more room is needed, or to provide additional information.

Nanre of Court Date of Admission Active Member in Good Standing? Uf not, please explain

See attached,

 

 

 

G-64 (09/20) APPLIGATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIPIC CASE PRO HAC VICE Page 1 of 3

 

 

 
 

Case 2:21-cv-06320-MCS-JC Document 27 Filed 09/15/21 Page2of5 Page ID #:137

 

 

List all cages In whic t the applicant bas applied to this Court for pro Hac vice status In the previous three years (contlyue in Section [Vif
needed):

Case Number ‘Title of Action Date of Application Granted / Denied?
NIA

 

 

 

 

If any pro fac vice applications submitted within the past three (3) years have been denied by the Court, please explain:
N/A . eS

 

 

 

 

 

 

 

 

Attornays must be registered for the Court's electronte filing system to practice pro hac vice in this Court. Submission
of this Application will constitute your registration (or re-registration) to use that system, If the Court signs an Order
granting your Application, visit www.pacer.gov to complete the registration process aud activate your e-filing
privileges in the Central District of Callfornta.

 

SECTION H - CERTIFICATION
I declare under penalty of pexjury that:

(1) All of the above information is true and correct,

(2} Tam nota resident of the State of California, 1am not regulatly employed in, or engaged in
substantial business, professional, or other activities in the State of California.

(3} lam not currently suspended from and have never been disbarred from practice in any court,

(4) Lam familiar with the Court's Local Civil and Criminal Rules, the Pederal Rules of Civil and
Criminal Procedure, and the Federal Rules of Evidence.

(5) I designate the attorney listed in Section III below, who is a member in good standing of the Bar
of this Court and maintains an office in the Central District of California for the practice of law, in
which the attorney is physically present on a regular basis to conduct business, as local counsel
pursuant to Local Rule 83-2,1.3.4.

 

September 15, 2021

Dated George J, Tepl|liger 1k 7

OTe B

Applnnts Sp "9 glurd

 

G64 (09/2 ~ APPLICATION OB NON-RESIDENT ATTORNEY TO APPRAR IN A SPECIMICG CASE PRO HAC VICE Page 20f3

—

 

 
 

Case 2:21-cv-06320-MCS-JC Document 27 Filed 09/15/21 Page3of5 Page ID #:138

 

SECTION II] - DESIGNATION OF LOCAL COUNSEL

 

 

 

 

 

 

 

Lally, Kevin M,

Designee's Name (Last Name, First Name & Middle Initial)

McGuireWoods LLP

Firm/Agency Name

Wells Fargo Center - South Tower 213-457-9862 213-457-9882
355 S Grand Ave. Suite 4200 Telephone Number Fax Number
Street Address kdally@mcguirewoods,com

Los Angeles, CA 90071 Email Address

City, State, Zip Code 226402

 

Designee’s California State Bar Number

I hereby consent to the foregoing designation as local counsel, and declare under penalty of perjury that I maintain an office in the
Central District of California for the practice of law, in which I am physically present on a regular basis to conduct business.

Dated ; i { Ss { & Kevin M. Lally

LRM ALY

Designee’ e's Signature

 

SECTION IV - SUPPLEMENT ANSWERS HERE (ATTACH ADDITIONAL PAGES IF NECESSARY

 

 

 

 

 

 

G-64 (09/20) APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE Page 3 of 3

 
 

Case 2:21-cv-06320-MCS-JC Document 27 Filed 09/15/21 Page4of5 Page ID #:139

ATTACHMENT
GEORGE J, TERWILLIGER, UI
STATE AND FEDERAL COURT ADMISSIONS

 

       

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TSS Ee oe Sed LENE it GOOD STANDING? =
District of Columbia Court of Appeals 05/26/78 Yes
U.S. Court of Appeals for the Second Circuit 12/14/82 Yes
U.S. Court of Appeals for the Fourth Circuit 06/15/93 Yes
U.S, Court of Appeals for the Seventh Circuit LV/1O/17 Yes
U.S. Court of Appeals for the Ninth Circuit 03/15/04 Yes
U.S. Court of Appeals for the District of 11/06/79 Yes
Columbia

U.S. District Court for the District of 10/22/79 Yes
Columbia

U.S, District Court for the District of Vermont 11/24/81 Yes
U.S, District Court for the District of 08/25/95 Yes
Maryland

U.S. District Court for the Southern District of 05/11/07 Yes
New York

U.S, District Court for the Central District of OL/23/17 Yes
Illinois

Supreme Court of the United States 11/02/92 Yes
United States Tax Court 09/16/96 Yes

 

 

 

 

 

 
Case 2:21-cv-06320-MCS-JC Document 27 Filed 09/15/21 Page5of5 Page ID #:140

 

 

 

On behalf of JULIO A. CASTILLO, Ctlerk of the District of Columbia Court of Appeals,
the District of Columbia Bar does hereby certify that

Coorge £ Tawillger, III

was duly qualified and admilted on May 26, 1978 as an attorney and counselor entitled to
practice before this Court; and is, on the date indicated below, a(n)
ACTIVE member in good standing of this Bar,

In Testimony Whereof,

I have hereunto subseribed my
name and affixed the seal of this
Court at the City of
Washington, D.C., on August
18, 2021.

1h. oth

JULIO A. CASTILLO
Clerk of the Court

Issued By:

District of Columbia Bar Membership

  

For questions or concerns, please contact the D.C, Bar Membership Office at 202-626-3475 or email
memberservices@adebar,org,

 

 

 

 

 
